Citation Nr: 0844105	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran asserts that he experienced numerous traumatic 
events while serving in Vietnam, including coming under 
rocket attack the day he first landed in Vietnam at Cam Rahn 
Bay, and while stationed in Sharang Valley.  Although most of 
the alleged stressors described by the veteran were anecdotal 
in nature and can not be objectively verified without more 
detailed information, the alleged shelling of the airfield in 
Cam Rahn Bay on the day of his arrival in Vietnam is subject 
to verification.  Also, since the veteran was in Vietnam for 
less than three months, it is conceivable that a review of 
unit records might reveal whether the two companies he was 
assigned to came under mortar/rocket attack.  

The service personnel records showed that the veteran arrived 
in Vietnam on February 11, 1971, and that he was initially 
assigned to Company C, 3rd Airborne Battalion, 503rd Infantry, 
173rd Airborne Brigade (Co C, 3rd Bn (Abn), 503rd Inf, 173rd Abn 
Bde) on February 17, 1971.  He was reassigned to Company E 
(3rd Bn (Abn), 503rd Inf, 173rd Abn Bde) on March 7, 1971.  The 
veteran was hospitalized for a left arm injury on April 28, 
1971, and was subsequently transferred stateside in early May 
1971.  The records also showed that the veteran was absent 
without leave (AWOL) for three days from April 7, to April 9, 
1971.  

Based on the veteran's personnel records and his assertions 
that he was medivac'd out of Vietnam directly from the 
hospital, a review of unit records for C and E companies for 
the appropriate periods from February 17, to April 28, 1971, 
should be undertaken to ascertain whether either company came 
under attack while he was a member of those units, and 
whether the airfield at Cam Rahn Bay came under attack on the 
day of his arrival.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate 
action to request a search of unit 
records to determine if either company 
the veteran was assigned to from February 
17, to April 28, 1971, came under 
rocket/mortar attack, and whether the 
airfield at Cam Rahn Bay came under 
attack on the date of his arrival in 
country.  A copy of the veteran's service 
personnel records, should be forwarded to 
the U.S. Armed Service Center for 
Research of Unit Records (JSRRC), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  

2.  If a stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV, 
based on the confirmed stressor(s) alone.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination, to 
include psychological testing.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If possible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

